705 S.E.2d 352 (2010)
STATE
v.
Marcus Douglas JONES.
No. 22A02-2.
Supreme Court of North Carolina.
December 9, 2010.
Elizabeth Hambourger Koch, Durham, for Marcus Douglas Jones, Sr.
L. Michael Dodd, Special Deputy Attorney General, for State of N.C.
The following order has been entered on the motion filed on the 7th of December 2010 by Defendant for Extension of Time to File Petition for Writ of Certiorari:
"Motion Allowed by order of the Court in conference this the 9th of December 2010. Defendant shall have up to and including the 5th day of April, 2011 to file the Petition for Writ of Certiorari."